     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 1 of 13 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: (323) 306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiff
 8
 9                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JONATHAN LOYHAYEM,                       ) Case No.
      individually and on behalf of all others )
12
      similarly situated,                      ) CLASS ACTION
13                                             )
14    Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
                                               ) OF:
15           vs.                               )
16                                             )    1. NEGLIGENT VIOLATIONS
                                                          OF THE TELEPHONE
      FRASER FINANCIAL AND                     )          CONSUMER PROTECTION
17
      INSURANCE SERVICES, INC.;                )          ACT [47 U.S.C. §227(b)]
18    MASSACHUSETTS MUTUAL LIFE )                   2.    WILLFUL VIOLATIONS
                                                          OF THE TELEPHONE
19    INSURANCE COMPANY, and DOES )                       CONSUMER PROTECTION
      1 through 10, inclusive,                 )          ACT [47 U.S.C. §227(b)]
20                                             )    3.    NEGLIGENT VIOLATIONS
                                                          OF THE TELEPHONE
21    Defendants.                              )          CONSUMER PROTECTION
                                               )          ACT [47 U.S.C. §227(c)]
22                                                  4.    WILLFUL VIOLATIONS
                                               )
                                                          OF THE TELEPHONE
23                                             )          CONSUMER PROTECTION
24
                                               )          ACT [47 U.S.C. §227(c)]
                                               )
25                                             ) DEMAND FOR JURY TRIAL
26          Plaintiff JONATHAN LOYHAYEM (“Plaintiff”), individually and on
27    behalf of all others similarly situated, alleges the following upon information and
28    belief based upon personal knowledge:


                                 CLASS ACTION COMPLAINT
                                              -1-
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 2 of 13 Page ID #:2




 1                               NATURE OF THE CASE
 2          1.     Plaintiff brings this action individually and on behalf of all others
 3    similarly situated seeking damages and any other available legal or equitable
 4    remedies resulting from the illegal actions of Defendants FRASER FINANCIAL
 5   AND INSURANCE SERVICES, INC. and MASSACHUSETTS MUTUAL LIFE
 6   INSURANCE COMPANY (“Defendants”), in negligently, knowingly, and/or
 7    willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of the
 8    Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
 9    regulations, specifically the National Do-Not-Call provisions, thereby invading
10    Plaintiff’s privacy.
11                              JURISDICTION & VENUE
12          2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13   a California resident, seeks relief on behalf of a Class, which will result in at least
14   one class member belonging to a different state than that of Defendants, companies
15    incorporated in California and Massachusetts. Plaintiff also seeks up to $1,500.00
16    in damages for each call in violation of the TCPA, which, when aggregated among
17    a proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
18    court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
19    under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court
20    has jurisdiction.
21          3.     Venue is proper in the United States District Court for the Central
22    District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
23    business within the State of California and Plaintiff resides within the County of
24    Los Angeles.
25                                        PARTIES
26          4.     Plaintiff, JONATHAN LOYHAYEM (“Plaintiff”), is a “person” as
27    defined by 47 U.S.C. § 153 (39).
28          5.     Defendant, FRASER FINANCIAL AND INSURANCE SERVICES,


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 3 of 13 Page ID #:3




 1    INC. (“Defendant”), is a business loan provider, and is a “person” as defined by 47
 2    U.S.C. § 153 (39).
 3          6.     Defendant, FRASER FINANCIAL AND INSURANCE SERVICES,
 4    INC. (“Defendant”), is an investment and financial services, and is a “person” as
 5    defined by 47 U.S.C. § 153 (39).
 6          7.     Defendant, MASSACHUSETTS MUTUAL LIFE INSURANCE
 7    COMPANY, INC. (“Defendant”), is a life insurance provider company, and is a
 8    “person” as defined by 47 U.S.C. § 153 (39).
 9          8.     The above named Defendant, and its subsidiaries and agents, are
10    collectively referred to as “Defendants.” The true names and capacities of the
11    Defendants sued herein as DOE DEFENDANT 1 through 10, inclusive, are
12    currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
13    names. Each of the Defendants designated herein as a DOE is legally responsible
14    for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
15    Complaint to reflect the true names and capacities of the DOE Defendants when
16    such identities become known.
17          9.     Plaintiff is informed and believes that at all relevant times, each and
18    every Defendant was acting as an agent and/or employee of each of the other
19    Defendant and was acting within the course and scope of said agency and/or
20    employment with the full knowledge and consent of each of the other Defendant.
21    Plaintiff is informed and believes that each of the acts and/or omissions complained
22    of herein was made known to, and ratified by, each of the other Defendant.
23                              FACTUAL ALLEGATIONS
24          10.    Beginning in or around December of 2019, Defendants contacted
25   Plaintiff on Plaintiff’s cellular telephone number ending in -0653 in an attempt to
26   solicit employment to Plaintiff.
27          11.    Defendants contacted or attempted to contact Plaintiff from a
28   telephone number verified to belong to Defendants.


                                 CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 4 of 13 Page ID #:4




 1          12.    Defendants used an “automatic telephone dialing system” as defined
 2    by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
 3          13.    Furthermore, at one or more instance during these calls, Defendants
 4   utilized an “artificial or prerecorded voice” as prohibited by 47 U.S.C. §
 5   227(b)(1)(A).
 6          14.    Defendants’ calls constituted calls that were not for emergency
 7   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 8          15.    Defendants’ calls were placed to telephone number assigned to a
 9   cellular telephone service for which Plaintiff incurs a charge for incoming calls
10   pursuant to 47 U.S.C. § 227(b)(1).
11          16.    Plaintiff is not a customer of Defendants’ services and has never
12   provided any personal information, including his telephone number, to Defendants
13   for any purpose whatsoever.
14          17.    During all relevant times, Defendants did not possess Plaintiff’s “prior
15   express consent” to receive calls using an automatic telephone dialing system or an
16    artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
17    227(b)(1)(A).
18          18.    Furthermore, Plaintiff’s cellular telephone number ending in -0653
19    has been on the National Do-Not-Call Registry well over thirty (30) days prior to
20    Defendants’ initial calls.
21          19.    Defendants called Plaintiff to solicit him for employment with the
22    company on his cellular telephone beginning in or around December 2019.
23          20.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
24    64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
25          21.    Defendants called Plaintiff in an attempt to solicit employment in
26   violation of the National Do-Not-Call provisions of the TCPA.
27          22.    Upon information and belief, based on Plaintiff’s experiences of being
28   called by Defendants, and at all relevant times, Defendants failed to establish and


                                   CLASS ACTION COMPLAINT
                                                 -4-
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 5 of 13 Page ID #:5




 1    implement reasonable practices and procedures to effectively prevent telephone
 2    solicitations in violation of the regulations prescribed under 47 U.S.C. § 227(c)(5).
 3
 4                                CLASS ALLEGATIONS
 5          23.    Plaintiff brings this action individually and on behalf of all others
 6    similarly situated, as a member of two proposed classes (hereafter, jointly, “The
 7    Classes”). The class concerning the ATDS claim for no prior express consent
 8    (hereafter “The ATDS Class”) is defined as follows:
 9
                   All persons within the United States who received any
10                 solicitation/telemarketing   telephone   calls    from
11                 Defendants to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
12
                   system or an artificial or prerecorded voice and such
13                 person had not previously consented to receiving such
14
                   calls within the four years prior to the filing of this
                   Complaint
15
16          24.    The class concerning the National Do-Not-Call violation (hereafter
17    “The DNC Class”) is defined as follows:
18
                   All persons within the United States registered on the
19
                   National Do-Not-Call Registry for at least 30 days, who
20                 had not granted Defendants prior express consent nor
                   had a prior established business relationship, who
21
                   received more than one call made by or on behalf of
22                 Defendants that promoted Defendants’ products or
23                 services, within any twelve-month period, within four
                   years prior to the filing of the complaint.
24
25          25.    Plaintiff represents, and is a member of, The ATDS Class, consisting
26    of all persons within the United States who received any solicitation telephone calls
27    from Defendants to said person’s cellular telephone made through the use of any
28    automatic telephone dialing system or an artificial or prerecorded voice and such


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 6 of 13 Page ID #:6




 1    person had not previously not provided their cellular telephone number to
 2    Defendants within the four years prior to the filing of this Complaint.
 3          26.    Plaintiff represents, and is a member of, The DNC Class, consisting
 4    of all persons within the United States registered on the National Do-Not-Call
 5    Registry for at least 30 days, who had not granted Defendants prior express consent
 6    nor had a prior established business relationship, who received more than one call
 7    made by or on behalf of Defendants that promoted Defendants’ products or
 8   services, within any twelve-month period, within four years prior to the filing of
 9   the complaint.
10          27.    Defendants, their employees and agents are excluded from The
11   Classes. Plaintiff does not know the number of members in The Classes, but
12   believes the Classes members number in the thousands, if not more. Thus, this
13   matter should be certified as a Class Action to assist in the expeditious litigation of
14   the matter.
15          28.    The Classes are so numerous that the individual joinder of all of its
16   members is impractical. While the exact number and identities of The Classes
17   members are unknown to Plaintiff at this time and can only be ascertained through
18   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
19   The Classes includes thousands of members. Plaintiff alleges that The Classes
20   members may be ascertained by the records maintained by Defendants.
21          29.    Plaintiff and members of The ATDS Class were harmed by the acts of
22   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
23   and ATDS Class members via their cellular telephones thereby causing Plaintiff
24    and ATDS Class members to incur certain charges or reduced telephone time for
25    which Plaintiff and ATDS Class members had previously paid by having to retrieve
26    or administer messages left by Defendants during those illegal calls, and invading
27    the privacy of said Plaintiff and ATDS Class members.
28          30.    Common questions of fact and law exist as to all members of The


                                 CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 7 of 13 Page ID #:7




 1    ATDS Class which predominate over any questions affecting only individual
 2    members of The ATDS Class. These common legal and factual questions, which
 3   do not vary between ATDS Class members, and which may be determined without
 4   reference to the individual circumstances of any ATDS Class members, include,
 5   but are not limited to, the following:
 6                a.     Whether, within the four years prior to the filing of this
 7                       Complaint, Defendants made any telemarketing/solicitation
 8                       call (other than a call made for emergency purposes or made
 9                       with the prior express consent of the called party) to a ATDS
10                       Class member using any automatic telephone dialing system or
11                       any artificial or prerecorded voice to any telephone number
12                       assigned to a cellular telephone service;
13                b.     Whether Plaintiff and the ATDS Class members were damaged
14                       thereby, and the extent of damages for such violation; and
15                c.     Whether Defendants and their agents should be enjoined from
16                       engaging in such conduct in the future.
17         31.    As a person that received numerous telemarketing/solicitation calls
18   from Defendants using an automatic telephone dialing system or an artificial or
19   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
20   claims that are typical of The ATDS Class.
21         32.    Plaintiff and members of The DNC Class were harmed by the acts of
22   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
23   and DNC Class members via their telephones for solicitation purposes, thereby
24   invading the privacy of said Plaintiff and the DNC Class members whose telephone
25   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
26   members were damaged thereby.
27         33.    Common questions of fact and law exist as to all members of The
28   DNC Class which predominate over any questions affecting only individual


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 8 of 13 Page ID #:8




 1    members of The DNC Class. These common legal and factual questions, which do
 2    not vary between DNC Class members, and which may be determined without
 3    reference to the individual circumstances of any DNC Class members, include, but
 4    are not limited to, the following:
 5                 a.     Whether, within the four years prior to the filing of this
 6                        Complaint, Defendants or its agents placed more than one
 7                        solicitation call to the members of the DNC Class whose
 8                        telephone numbers were on the National Do-Not-Call Registry
 9                        and who had not granted prior express consent to Defendants
10                        and did not have an established business relationship with
11                        Defendants;
12                 b.     Whether Defendants obtained prior express written consent to
13                        place solicitation calls to Plaintiff or the DNC Class members’
14                        telephones;
15                 c.     Whether Plaintiff and the DNC Class member were damaged
16                        thereby, and the extent of damages for such violation; and
17                 d.     Whether Defendants and their agents should be enjoined from
18                        engaging in such conduct in the future.
19          34.    As a person that received numerous solicitation calls from Defendants
20    within a 12-month period, who had not granted Defendants prior express consent
21    and did not have an established business relationship with Defendants, Plaintiff is
22    asserting claims that are typical of the DNC Class.
23          35.    Plaintiff will fairly and adequately protect the interests of the members
24    of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
25    class actions.
26          36.    A class action is superior to other available methods of fair and
27    efficient adjudication of this controversy, since individual litigation of the claims
28    of all Classes members is impracticable. Even if every Classes member could


                                  CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 9 of 13 Page ID #:9




 1    afford individual litigation, the court system could not. It would be unduly
 2    burdensome to the courts in which individual litigation of numerous issues would
 3    proceed. Individualized litigation would also present the potential for varying,
 4    inconsistent, or contradictory judgments and would magnify the delay and expense
 5    to all parties and to the court system resulting from multiple trials of the same
 6    complex factual issues. By contrast, the conduct of this action as a class action
 7    presents fewer management difficulties, conserves the resources of the parties and
 8    of the court system, and protects the rights of each Classes member.
 9          37.    The prosecution of separate actions by individual Classes members
10    would create a risk of adjudications with respect to them that would, as a practical
11   matter, be dispositive of the interests of the other Classes members not parties to
12   such adjudications or that would substantially impair or impede the ability of such
13   non-party Class members to protect their interests.
14          38.    Defendants have acted or refused to act in respects generally
15   applicable to The Classes, thereby making appropriate final and injunctive relief
16   with regard to the members of the Classes as a whole.
17                             FIRST CAUSE OF ACTION
18          Negligent Violations of the Telephone Consumer Protection Act
19                                    47 U.S.C. §227(b).
20                             On Behalf of the ATDS Class
21          39.    Plaintiff repeats and incorporates by reference into this cause of action
22    the allegations set forth above at Paragraphs 1-37.
23          40.    The foregoing acts and omissions of Defendants constitute numerous
24    and multiple negligent violations of the TCPA, including but not limited to each
25    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
26    47 U.S.C. § 227 (b)(1)(A).
27          41.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
28    Plaintiff and the Class Members are entitled an award of $500.00 in statutory


                                   CLASS ACTION COMPLAINT
                                               -9-
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 10 of 13 Page ID #:10




 1     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 2           42.    Plaintiff and the ATDS Class members are also entitled to and seek
 3     injunctive relief prohibiting such conduct in the future.
 4                             SECOND CAUSE OF ACTION
 5      Knowing and/or Willful Violations of the Telephone Consumer Protection
 6                                             Act
 7                                     47 U.S.C. §227(b)
 8                               On Behalf of the ATDS Class
 9           43.    Plaintiff repeats and incorporates by reference into this cause of action
10     the allegations set forth above at Paragraphs 1-41.
11           44.    The foregoing acts and omissions of Defendants constitute numerous
12     and multiple knowing and/or willful violations of the TCPA, including but not
13     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
14     and in particular 47 U.S.C. § 227 (b)(1)(A).
15           45.    As a result of Defendants’ knowing and/or willful violations of 47
16     U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
17     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
18     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19           46.    Plaintiff and the Class members are also entitled to and seek injunctive
20     relief prohibiting such conduct in the future.
21                              THIRD CAUSE OF ACTION
22            Negligent Violations of the Telephone Consumer Protection Act
23                                     47 U.S.C. §227(c)
24                               On Behalf of the DNC Class
25           47.    Plaintiff repeats and incorporates by reference into this cause of action
26     the allegations set forth above at Paragraphs 1-45.
27           48.    The foregoing acts and omissions of Defendants constitute numerous
28     and multiple negligent violations of the TCPA, including but not limited to each


                                   CLASS ACTION COMPLAINT
                                               - 10 -
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 11 of 13 Page ID #:11




 1     and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
 2     47 U.S.C. § 227 (c)(5).
 3           49.      As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),
 4     Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
 5     damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 6           50.      Plaintiff and the DNC Class members are also entitled to and seek
 7     injunctive relief prohibiting such conduct in the future.
 8                               FOURTH CAUSE OF ACTION
 9      Knowing and/or Willful Violations of the Telephone Consumer Protection
10                                               Act
11                                     47 U.S.C. §227 et seq.
12                                 On Behalf of the DNC Class
13           51.      Plaintiff repeats and incorporates by reference into this cause of action
14     the allegations set forth above at Paragraphs 1-49.
15           52.      The foregoing acts and omissions of Defendants constitute numerous
16     and multiple knowing and/or willful violations of the TCPA, including but not
17     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
18     in particular 47 U.S.C. § 227 (c)(5).
19           53.      As a result of Defendants’ knowing and/or willful violations of 47
20     U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
21     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
22     § 227(c)(5).
23           54.      Plaintiff and the DNC Class members are also entitled to and seek
24     injunctive relief prohibiting such conduct in the future.
25                                   PRAYER FOR RELIEF
26     WHEREFORE, Plaintiff requests judgment against Defendants for the following:
27                                FIRST CAUSE OF ACTION
28            Negligent Violations of the Telephone Consumer Protection Act


                                    CLASS ACTION COMPLAINT
                                                 - 11 -
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 12 of 13 Page ID #:12




 1                                   47 U.S.C. §227(b)
 2               • As a result of Defendants’ negligent violations of 47 U.S.C.
 3                §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 4                request $500 in statutory damages, for each and every violation,
 5                pursuant to 47 U.S.C. 227(b)(3)(B).
 6               • Any and all other relief that the Court deems just and proper.
 7                           SECOND CAUSE OF ACTION
 8      Knowing and/or Willful Violations of the Telephone Consumer Protection
 9                                           Act
10                                   47 U.S.C. §227(b)
11               • As a result of Defendants’ willful and/or knowing violations of 47
12                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
13                entitled to and request treble damages, as provided by statute, up to
14                $1,500, for each and every violation, pursuant to 47 U.S.C.
15                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
16               • Any and all other relief that the Court deems just and proper.
17                            THIRD CAUSE OF ACTION
18           Negligent Violations of the Telephone Consumer Protection Act
19                                   47 U.S.C. §227(c)
20               • As a result of Defendants’ negligent violations of 47 U.S.C.
21                §227(c)(5), Plaintiff and the DNC Class members are entitled to and
22                request $500 in statutory damages, for each and every violation,
23                pursuant to 47 U.S.C. 227(c)(5).
24               • Any and all other relief that the Court deems just and proper.
25                           FOURTH CAUSE OF ACTION
26      Knowing and/or Willful Violations of the Telephone Consumer Protection
27                                           Act
28                                   47 U.S.C. §227(c)


                                 CLASS ACTION COMPLAINT
                                             - 12 -
     Case 2:20-cv-00894-MWF-JEM Document 1 Filed 01/28/20 Page 13 of 13 Page ID #:13




 1                 • As a result of Defendants’ willful and/or knowing violations of 47
 2                  U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
 3                  to and request treble damages, as provided by statute, up to $1,500,
 4                  for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 5                 • Any and all other relief that the Court deems just and proper.
 6                                      JURY DEMAND
 7           55.    Pursuant to the Seventh Amendment to the Constitution of the United
 8     States of America, Plaintiff is entitled to, and demands, a trial by jury.
 9
             Respectfully Submitted this 28th Day of January, 2020.
10
                                  LAW OFFICES OF TODD M. FRIEDMAN, P.C.
11
12                                       By: /s/ Todd M. Friedman
                                             Todd M. Friedman
13
                                             Law Offices of Todd M. Friedman
14                                           Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                                - 13 -
